Citation Nr: 1738953	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $91,984.70, to include the validity of the overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from April 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) in Milwaukee, Wisconsin.  However, underlying jurisdiction over the appeal is with the VA Regional Office (RO) in Montgomery, Alabama, based upon the Veteran's place of residence; however, given the special nature of the Veteran's claim on appeal, i.e., waiver of an overpayment, the Milwaukee, Wisconsin, RO had original jurisdiction over the Veteran's appeal as it is the closest RO to him to have a COWC, the body that renders original decisions on whether a waiver of an overpayment is warranted.

In April 2017, the Board remanded the Veteran's appeal to afford him the opportunity for the hearing that he requested on his VA Form 9 filed in June 2012.  The Veteran appeared and testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in May 2017.  The transcript of that hearing is associated with his claims file.

At the May 2017 Board hearing, the Veteran raised the question of the validity of the debt and presented testimony toward that argument.  In November 2011, the Veteran requested an audit of his account, and was sent the results of that audit in February 2012.  Thereafter, he questioned the audit in two pieces of correspondence.  In June 2012, the RO in Milwaukee, Wisconsin, revised the audit and sent the Veteran a letter explaining in detail the revised audit to him.  In the June and August 2012 Supplemental Statements of the Case (SSOC's), the CWOC addressed the Veteran's questioning of the validity of the debt.  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Consequently, the Board finds that the issue of the validity of the debt has been validly raised by the Veteran and considered by the agency of original jurisdiction; therefore, the Board has jurisdiction over that issue.  Furthermore, the Board finds that, procedurally, the issue of the validity of the debt is ready for adjudication by the Board as the Veteran has had sufficient opportunity to submit evidence and argument in support of his claim, and the AOJ has adjudicated such claim.  Thus, the Board may proceed to adjudicate the claim without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The overpayment of VA pension benefits in the amount of $91,984.70 is valid.

2.  The overpayment in question was not due to fraud, misrepresentation, or bad faith by the Veteran.

3.  Requiring the Veteran to repay the overpayment in full would not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of VA pension benefits in the amount of $91,984.70 is valid.  38 U.S.C.A. §§ 1115, 1135, 5112 (West 2014); 38 C.F.R. §§ 3.3, 3.252, 3.256, 3.260 (2016).

2.  The criteria for waiver of recovery of the overpayment of nonservice-connected pension benefits in the amount of $91,984.70 are not met.  38 U.S.C.A. 
 § 5302 (West 2014); 38 C.F.R. §§ 1.962 , 1.963, 1.965 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal arises from the Veteran's May 2011 request of a waiver of an overpayment in the amount of $91,984.70.  The Board remarks that the Veteran has never denied the existence of the overpayment but instead has disputed the creation and/or validity of it.  At the Veteran's request in November 2011, an audit was conducted of his account, which was completed in February 2012 and forwarded to the Veteran.  The Veteran submitted two letters questioning the audit.  In June 2012, the RO revised the audit and sent the Veteran a letter explaining in detail what each part of the audit means, and, significantly, how the overpayment of $91,984.70 was derived.  

The Veteran appeared at a hearing before the undersigned in May 2017 at which he essentially disputed the validity of the debt.  He testified that he initially did not dispute the original amount of the debt because he thought that he had an agreement with DMC to make payments in the amount of $63,000.00, which he said represented the amount of money he earned in income from two different employers he worked for in 2004 through 2005.  He testified that what he disputes is the additional amount added to the $63,000.00 that raised the overpayment to $91,984.70.  He did not understand how they came up with that total.  He further testified that they stopped his benefits in 2006 and he was not paid benefits again until 2010.

From the Veteran's testimony, he appears very confused; however, the Board is unable to tell if that confusion is genuine or by design.  Unfortunately, given this Veteran's history as shown by the record (see July 10, 1991 Court Documents (relating to July 1991 judgment again Veteran in federal criminal case for making a false statement) and June 2, 2008 Court Documents (relating to a final default judgment in a civil action against the Veteran in a workers' compensation benefits case)), the Board does not find the Veteran to be the most trustworthy and credible historian and, therefore, finds the written records to be the more credible and probative evidence of record in this matter.  The history from the records in the claims file is as follows.

The Veteran initially sought entitlement to VA nonservice-connected pension in May 1988 due to being disabled as a result of being paralyzed from the waist down, which claim was granted in a January 1989 rating decision at the maximum rate based upon his report of having no income.  In August 1990, the Federal Bureau of Investigations (FBI) informed VA that it has been investigating the Veteran for fraud against VA in that he had been claiming to be totally disabled and was receiving VA disability benefits while employed full-time from September 1988 through February 1990 without notifying VA of his income from this employment.  Court documents in the claims file demonstrate that the Veteran pleaded guilty in July 1991 to the federal criminal charge of making a false statement (18 U.S.C.A. § 1001) and he was sentenced to 57 months in prison and ordered to pay restitution to VA in the amount of $36,011.00.  In September 1991, VA notified the Veteran by letter that his VA pension was being terminated effective October 1, 1988 due to excessive income.  Later that month, VA sent the Veteran a demand letter for an overpayment of $39,931.00 caused by the termination of his pension.  Only a small portion of this overpayment had been paid off when the VA wrote off this debt in 1999.

In September 2003, the Veteran applied again for nonservice-connected pension based upon prostate cancer and a back condition.  By rating decision issued in August 2004, the RO granted nonservice-connected pension on the basis of a back disorder effective October 1, 2003.  The Veteran has reported that his pension was stopped in February 2006.

In June 2008, VA received notice from an outside third party that the Veteran had been employed full-time from February 2004 through February 2007 and, in addition, he received short-term disability insurance payments from February 2007 through July 2007 as the result of a claimed work-related injury.  The Veteran never reported such income to VA, although when he was awarded VA pension in August 2004 he was advised to report any changes in his income.  Upon receipt of this third party information, VA performed an income verification match and confirmed the Veteran had earned income in 2004 in the amount of $53,882.00.  Consequently, in December 2008, the Veteran's pension was terminated effective March 1, 2004 due to his having excessive income.  Memoranda in the claims file show the Veteran's case was referred to OIG to be investigated for fraud, but there is nothing to indicate OIG actually conducted any such investigation.  

The Veteran did not contest the discontinuance of his benefits at that time, and did not contact VA again until November 2010 when he sought to reinstate his nonservice-connected pension.  In a February 2011 rating decision, the RO granted that request effective for payment beginning December 1, 2010.  In the notice letter sent to the Veteran in February 2011, he was advised that he owes VA money, and that VA may take all or part of his check to apply it towards this debt.  In August 2011, the Veteran filed a claim for special monthly pension based upon the need for regular aid and attendance, which was granted in an October 2011 rating decision.  However, in the notice letter, the RO advised the Veteran that it had received information from the Social Security Administration (SSA) that he had become entitled to receive Social Security benefits in May 2011, which he had not reported to VA, and, therefore, VA was proposing to reduce his pension benefits accordingly, which would create an overpayment.

According to the December 2011 COWC decision, the DMC sent a letter to the Veteran in March 2005 advising him that it was notifying the Veteran of its intent to recoup overpayment from re-established entitlement to benefits in the February 2011 rating decision.  In May 2011, the Veteran filed a VA Form 5655, Financial Status Report (Submit With Waiver Request), which was taken as a request for a waiver of the overpayment created in December 2008.  In December 2012, the COWC issued a decision denying the Veteran's request for a waiver.  The COWC found that the debt of $91,984.70 created in December 2008 was for the period of February 2004 through December 2008 and the debt resulted due to excess unreported wages discovered through an income verification match.  The COWC made no finding of fraud, misrepresentation or bad faith of the part of the Veteran.  However, it denied the waiver request.  


Validity of the Debt

The Board finds that the overpayment created is valid in its entirety.  The debt was created because the Veteran was receiving income from full-time employment while he was reporting to VA that he had no income.

The Veteran was awarded nonservice-connected pension by rating action in August 2004.  As he filed his claim in September 2003, his first payment was effective October 1, 2003.  At that time, he was being paid for himself, his spouse and three minor children.  The Veteran reported in September 2003 that neither he nor his spouse had any income.

The rate of pension payable to an entitled payee is based on the amount of countable income received.  The maximum annual rate of pension (MAPR) is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual incomes of each child of the veteran in his or her custody or to whose support him or she is reasonably contributing.  38 C.F.R. § 3.23 (d)(4).  

However, as previous stated, the evidence also shows the Veteran began working full-time again in February 2004 prior to the reinstatement of his VA pension, and he failed to advise VA of the change of his employment status and of the income he was earning due to this employment either at the time his employment started in February 2004 or at the time his pension was reinstated in August 2004.  Notice at either of these times would have ensured that he did not incur an overpayment.  

For the Veteran, who had four dependents, his MAPR in 2004 would have been $18,023.00.  Information received showed he earned income from his employment in 2004 totaling $53,882.84.  Clearly, his 2004 earned income exceeded the MAPR.  Consequently, the RO was correct in terminating the Veteran's pension effective March 1, 2004, which would have been the first payment he received after he began working again.  

Likewise, the evidence shows the Veteran earned $63,482.84 in 2005, $64,600.00 in 2006 and $7,200.00 in 2007.  In 2007, the Veteran also received $10,137.00 in short-term disability payments, for a total income of $17,337.00.  The MAPR for the Veteran (with four dependents) was $18,511.00 in 2005 (effective December 1, 2004); $19,273.00 in 2006 (effective December 1, 2005); and $19,911.00 in 2007 (effective December 1, 2006).  Thus, the Veteran's income in 2005 and 2006 also clearly was in excess of the MAPR.  

The Board acknowledges that his reported income in 2007 does not clearly exceed the MAPR and the Veteran has submitted statements alleging a change in his employment status since his benefits were terminated.  The COWC acknowledged the Veteran's statements as well and advised the Veteran in its decision that there is no time limit for submitting changes regarding his annual income and medical expenses in order to reduce and/or eliminate any existing overpayment and, to do so, he should contact the Pension Management Center for more information if he stopped working or had other income changes from March 1, 2004 until his benefits stopped in December 2008.  However, to date, the Veteran has not specifically provided to VA information and/or evidence relating to his income from 2007 through December 2008, which is the period of benefits the overpayment is derived from.  After considering all the evidence, the Board finds there is sufficient evidence to demonstrate the Veteran was employed from February 2007 through December 2008.  

The Board acknowledges that there is evidence indicating that the Veteran quit working in February 2007 due to a reported work-related accident for which he filed a workers' compensation claim.  However, there is evidence that the insurance company contested his claim of workers' compensation on the basis that the claim was fraudulently filed and that a default judgement was received by the insurance company against the Veteran.  In the documents obtained about this case, it indicates that there was video surveillance evidence documenting that the Veteran was working at construction sites for other employers on days when he was supposed to be at medical appointments related to his work-related accident.  In other words, there was evidence the Veteran continued to work for other employers between February and July of 2007 while he was supposed to be out of work due to a work-related injury.  

The Veteran has not provided any information or evidence as to when this additional employment stopped or that the income derived from this employment did not exceed the MAPR in 2007 or 2008 other than his own unsubstantiated statement with regard to his income level.  However, the Board does not find his statements to be credible given his persistent failures to report changes in his income or employment to VA.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

The Board acknowledges the Veteran's testimony at the hearing about an agreement he believes he made with the DMC.  However, the Board does not find that testimony to be credible because it simply does not make sense.  The debt is not calculated on how much income the Veteran earned during the relevant time period, but on the amount of benefits paid to him.  Thus, it makes no sense that a settlement would be agreed upon that the Veteran would only pay back the amount of income he earned.  

As for the Veteran stating he did not receive any payments starting in 2006, there is email correspondence in the claims file indicating that, in October 2005, the DMC reestablished the accounts receivable in the amount of $38,189.00 for the 1991 debt the Veteran still owed from the overpayment created from when he was convicted of fraud against VA and ordered to pay restitution to it.  The DMC set it up to recoup $1,542.00 per month from the Veteran's monthly benefit beginning in February 2006; however, that amount was more than his actual benefit payment and, thus, they took his entire payment.  Therefore, when the Veteran has stated that VA stopped his pension payments in 2006, it was not that his pension was terminated but that his monthly pension payments were taken to recoup the debt he still owed to VA from 1991.  Such action does not mean that the Veteran was not paid his benefits.  It does not matter whether he actually received the money or not.  He still received his benefits.  His payments just went to pay off the debt he owed to VA instead of into his pocket.  Thus, once the benefits were terminated, he was still obligated to pay them back to VA.

Consequently, the Board finds that the overpayment is valid as it was created to recoup the pension payments paid to the Veteran from February 2004 to December 2008, which according to the audit completed in February 2012 totaled $91,984.70.  

Waiver of Overpayment

The Veteran seeks waiver of the overpayment presumably on the basis of financial hardship since his request for waiver was made by the submission of VA Form 5655, Financial Status Report, on which he specified the reason for completing this form was for "payment plan or waiver."  

Under the criteria set out in 38 U.S.C.A. § 5302 (c), a waiver of recovery of an overpayment or the collection of any indebtedness is prohibited where any one of the following is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302 (c); 38 C.F.R. § 1.962 (b).  Consequently, before the Board may determine whether equity and good conscience affords the Veteran a waiver, the Board must first determine whether there was an indication of fraud, misrepresentation, or bad faith on his part in connection with the claim.

In this case, the COWC determined that there was no of fraud, misrepresentation, or bad faith on the Veteran's part.  The Board notes that it is not held by the COWC's finding and there is evidence in the claims file suggestive of fraud in this case.  However, the Board must resolve all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

The information received in June 2008 regarding the Veteran's employment from February 2004 to February 2007 was received by an outside third party who was accusing him of also committing a fraud against their client and his past employer in relation to a workers' compensation claim he filed.  The information received from this third-party indicates they had evidence demonstrating that the Veteran continued to work for other employers even though he was not supposed to be working due to his alleged work-related injury in February 2007.  It appears this third party received a default judgment against the Veteran, but the copy of such judgment in the claims file is merely a draft submitted with the motion, not the signed final judgment.  Thus, the Board is unsure that this was the final judgment signed by the court and, therefore, it is unclear whether the findings of evidence mentioned in the draft judgment are actually findings made by the court.

Furthermore, when the overpayment was created, memoranda in the claims file note that efforts to collect the overpayment were not to be undertaken because the Veteran's case was referred to the OIG on suspicion of fraud.  However, it does not appear that the OIG ever conducted an investigation and, therefore, it is not clear that a determination of fraud was ever made in this case.  

In addition, the Board notes that, at the time the Veteran filed his claim for nonservice-connected pension in September 2003, it appears that he was not employed.  He reported he had no income and his last income was from self-employment in January 2003.  This is consistent with court documents of record that show he settled a workers' compensation case against a past employer for a work-related injury that was incurred on the same date in January 2003.  

Furthermore, the Veteran became employed full-time in February 2004 while his claim was pending a final decision before the RO.  Although such fact does not alleviate the Veteran's duty to advise VA of his change in employment or income once he was notified of his award in August 2004, it does appear to cast a shadow of doubt as to the Veteran's intent.  As he was unemployed when he filed his claim in September 2003, it does not appear that he filed his application with intent to defraud VA and it raises the possibility that he was merely negligent in August 2004 in not reporting the change in his income or employment status.  

In addition, the Veteran seemed to testify at his Board hearing in May 2017 that his representative was to have submitted a letter to VA on his behalf regarding his new employment in March 2004 and questioned whether VA had it.  Although the Board queries the Veteran's revealing of this letter now when he never brought it up in the past to defend against this overpayment, it still throws doubt onto whether he may have made an effort at the time to contact VA about his employment even if it was to speak with his representative about it.  

Therefore, in resolving all reasonable doubt in the Veteran's favor, the Board cannot say with clarity that there was fraud, misrepresentation or bad faith on the Veteran's part in the creation of this overpayment.  However, the Board must still consider whether it would be against the principles of equity and good conscience to require the Veteran to repay the debt to the government. 38 U.S.C.A. § 5302 ; 38 C.F.R. §§ 1.963, 1.965.

Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  Id.  In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. § 1.965(a) requires consideration of each of the following factors, which are not intended to be all inclusive:  (1) fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship to the debtor; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment to the debtor; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The COWC found that the Veteran was significantly at fault in the creation of this debt as it was his responsibility as the recipient of the benefit to immediately report to VA any changes in his household income to ensure that his monthly benefit amount was properly adjusted.  His failure to do so resulted in this overpayment.  The Board agrees.  The Veteran was advised in the August 2004 letter that notified him of the award of his VA pension, that it was based upon him having no income, and that he needed to immediate notifies VA of any changes in his income.  Since he was presumably unemployed at the time he filed his claim in September 2003 and his employment status had changed by August 2004 and he was then earning income, he had a duty to report that change to VA.  He did not do so despite being advised to do so.  Moreover, this is not the Veteran's first time with receiving nonservice-connected pension.  In fact, he previously went to prison in 1991 for this exact thing - failing to report employment and income to VA while receiving VA pension on the basis of being permanently and totally disabled and reporting having no income.  Given his prior history, the Board would expect him to know the VA rules regarding reporting his income in this context.  It is difficult to understand how he could make such a mistake a second time.

The COWC also found the Veteran's failure to report his change in employment status and income resulted in an unjust enrichment at government expense, and the Board also so finds.  The Veteran received VA pension benefits to which he was not entitled while he was also earning income.  The whole point of providing nonservice-connected pension is to ensure a Veteran is at least receiving enough income to meet basic needs when he is unable to work due to disability.  By receiving such benefits while working, he was clearly unjustly enriched at the government's expense by the receipt of benefits he did not deserve.

The COWC next found that the fault and unjust enrichment of the Veteran outweigh any claim of financial hardship.  Although the Veteran has claimed a financial hardship, the Board does not find the evidence supports his claim.  The CWOC pointed out in its decision in 2011 that the Veteran had one minor child at that time in addition to his wife as dependents (versus the three minor children he previously had) and was now in receipt of $1,090.00 of Social Security benefits per month in additional to monthly VA benefits (which the Board notes that the Veteran had not reported when he filed his request for a waiver in May 2011).  The CWOC also found that, although the Veteran's earning potential appeared poor due to medical condition(s), his spouse's earning potential appeared good given that she had recent employment history and no mitigating health factors rendering her unemployable.  It was acknowledged that the Veteran had submitted evidence that the family's residence was in the final stages of foreclosure.  Despite that, it was noted the Veteran indicated being able to make payments of $175.00 monthly on his debt (this was before he reported having the additional Social Security benefits).  

In 2011, based on the income and expenses reported by the Veteran and including his Social Security benefits, the Board finds he had a monthly net income of over $1,200.00.  Although he reported his house was in foreclosure, the paperwork he provided shows that the house was actually foreclosed on in 2009 and he and his family had to vacate the premises in November 2011.  The Board further notes that the Veteran had reported on his May 2011 waiver request that he had filed for bankruptcy in 2009, but that his case was dismissed.  Information in the claims file shows his bankruptcy case was terminated in September 2009.  

Consequently, based on the foregoing information, the Board does not find any financial hardship on behalf of the Veteran in repaying the overpayment.  The Veteran had sufficient residual income to repay the debt in 2011.  He has not provided any additional evidence since then of his income and expenses to indicate that his financial position has significantly changed.  

Furthermore, the Board finds that the Veteran's fault and unjust enrichment in the overpayment outweigh any financial hardship repayment of the debt may cause.  The Veteran received almost $92,000.00 in VA benefits that he was not entitled to at the same time that he earned over $175,000.00 in income from full-time employment.  This is not a case where the Veteran failed to report an insignificant sum of money earned from a part-time job that he did just to get a little extra spending money.  The Veteran had represented to VA that he was permanently and totally disabled due to a back disability, meaning he was not supposed to be able to work.  Instead, he was working full-time, receiving a substantial wage and working in construction, which is a hard labor job.  

Furthermore, this was not the first time the Veteran has done such a thing.  He had made the same representation to VA when he had previously received VA nonservice-connected pension benefits from 1988 to 1991 and was found to have committed criminal fraud for failure to advise VA that he was working full-time as an engineer from September 1988 to February 1990.  He was convicted in 1991 for making a false statement to VA and served 57 months in prison and ordered to pay restitution to VA.  Thus, it is hard for the Board to understand how the Veteran can argue against this overpayment, and notes that he has not once argued that he did not know or understand the rules regarding reporting his income.  Rather he has attempted to attack the RO's calculation of the overpayment and to use his financial problems to avoid his responsibility to repay the overpayment.  However, the Board is not persuaded that the Veteran was not fully aware of the consequences of his actions at all times and, therefore, he should be held fully responsible for them.

In addition, the COWC and Board agree that repayment of the debt does not defeat the purpose of the benefits as the Veteran did not maintain financial entitlement to them.  

Finally, there was no evidence showing that the Veteran changed his position or relinquished a valuable right on reliance of the benefits received.  

Consequently, in conclusion, the Board finds that requiring the Veteran to repay the overpayment of $91,984.70 to VA would not be against equity and good conscience.  

For the foregoing reasons, the Board finds that the preponderance of the evidence of the evidence is against finding that waiver of the overpayment in the amount of $91,984.70 is warranted.  Therefore, the Veteran's request for a waiver is denied.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 


ORDER

The overpayment in the amount of $91,984.70 is valid.

Entitlement to a waiver of overpayment in the amount of $91,984.70 is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


